JOURNAL ENTRY AND OPINION
{¶ 1} On February 7, 2005, petitioner, Roy A. Durham, Jr., commenced this habeas corpus action seeking immediate release from prison. We dismiss the petition, sua sponte, for lack of territorial jurisdiction because the petitioner is incarcerated at the Trumbull Correctional Institution located in Leavittsburg, Ohio, and is not in the custody of any authority located within Cuyahoga County. See R.C. 2725.03; Bridgesv. McMackin (1989), 44 Ohio St.3d 135, 541 N.E.2d 1035; State ex rel.Randy Lewis v. John D. Morgan (June 17, 1999), Cuyahoga App. No. 76314; and State ex rel. Juan Mays v. Gerald T. McFaul (Mar. 18, 1999), Cuyahoga App. No. 75833. The proper forum for a habeas corpus action is the appropriate court within the territory in which the prisoner's institution is located.
 {¶ 2} It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B). Costs of this action are assessed against relator.
Writ dismissed.
Celebrezze, Jr., P.J., concurs Rocco, J., concurs